Citation Nr: 18100021
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-23 048
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, entitlement to service connection for hypertension, and entitlement to service connection for a skin disability other than actinic keratosis, squamous cell carcinoma, and basal cell carcinoma, all to include as due to exposure to herbicide agents, are remanded for additional development.
REMAND
The Veteran served on active duty from July 1969 to March 1971, to include service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents.  He was awarded the Bronze Star Medal, among other decorations.
VA opinions were provided pursuant to the Boards June 2017 remand with respect to the issues on appeal, but the October 2017 examiners negative opinions were based solely on the fact that VA regulations do not recognize the Veterans disabilities as being presumptively related to exposure to herbicide agents.  While this rationale applies with respect to whether presumptive service connection may be granted, it is still necessary to determine whether the Veterans disabilities may be related to service; as such, remand is warranted so that additional opinions may be obtained.

 
The matters are REMANDED for the following actions:
1.  Send the claims file to a VA examiner or examiners for opinions as to whether the Veterans peripheral neuropathy of the bilateral upper extremities, hypertension, and any skin disability other than actinic keratosis, squamous cell carcinoma, and basal cell carcinoma, is related to service, to include as due to exposure to herbicide agents.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.
After review of the claims file, the examiner(s) should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veterans peripheral neuropathy of the bilateral upper extremities, hypertension, and/or any skin disability other than actinic keratosis, squamous cell carcinoma, and basal cell carcinoma, are etiologically related to his military service, to include his presumed exposure to herbicide agents in the Republic of Vietnam.  
The examiner should explain the reasons for any conclusion reached.  The examiner must not rely on the fact that VA regulations do not recognize these disabilities as being presumptively related to exposure to herbicide agents, but must provide a complete medical rationale, unrelated to VA regulations, for any opinion expressed. 
2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

